                CaseCase 20-593, DocumentDocument
                     1:18-cv-06681-NRB    52, 07/22/2020, 2890355,
                                                   45 Filed        Page1
                                                            07/22/20     of 1 of 1
                                                                      Page


                                                                                    1:18-cv-06681-NRB
                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      22nd day of July, two thousand twenty.

      Before:     Ralph K. Winter
                         Circuit Judge.
      ________________________________

      David Chasman, Haim Seth Chasman,                                                      7/22/2020
                                                       ORDER
                   Plaintiffs - Appellants,
                                                       Docket No. 20-593
      v.

      JPMorgan Chase Bank, N.A., Chase Bank, and
      Related Subsidiaries, successor by merger of
      First National Bank of Chicago,

                   Defendant - Appellee.

       ________________________________

             Appellants move the Court to recall its mandate and reinstate this appeal which was
      dismissed on a briefing default. Appellee opposes the motion.

             IT IS HEREBY ORDERED that the motion to recall the mandate and reinstate the appeal
      is GRANTED. Appellee must file a scheduling notification within 14 days of the date of this
      order.


                                                          For the Court:

                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 07/22/2020
